Exhibit SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 15, 2010, by and among Applied DNA Sciences, Inc., a Delaware corporation, with headquarters located at 25 Health Sciences Drive, Stony Brook, New York 11790 (the “Company”), and the investors listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”). WHEREAS: A. The Company and each Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the 1933 Act. B. The Company has authorized a new series of senior secured convertible notes of the Company which notes shall be convertible into the Company’s common stock, $0.001 par value per share (the “Common Stock”), or into other securities in certain circumstances, all in accordance with the terms of the Notes (as defined below). C. Each Buyer wishes to purchase on a several and not a joint basis, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, that aggregate principal amount of the Notes, in substantially the form attached hereto as Exhibit A (the “Notes”), set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers attached hereto (which aggregate amount for all Buyers shall be $1,100,000 (as converted, collectively, the “Conversion Shares”). D. Contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering a Registration Rights Agreement, substantially in the form attached hereto as Exhibit B (the “Registration Rights Agreement”), pursuant to which the Company has agreed to provide certain registration rights with respect to the Registrable Securities (as defined in the Registration Rights Agreement) under the 1933 Act and the rules and regulations promulgated thereunder, and applicable state securities laws. E. The Notes and the Conversion Shares are collectively are referred to herein as the “Securities.” F. The Notes will be secured by a security interest in all of the assets of the Company and the stock and assets of each of the Company’s subsidiaries, as evidenced by the security agreements, substantially in the form attached hereto as Exhibits C and D (collectively, the “Security Documents). NOW, THEREFORE, the Company and each Buyer hereby agree as follows: 1.
